DETAILED ACTION
	This is the first office action regarding application number 16/321,222, filed on Jan 28, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-19 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed May 11, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
The listing of references in the specification is not a proper information disclosure statement (e.g. page 51 of the specification as filed). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted 


Specification
The disclosure is objected to because of the following informalities: 
There is a missing period (.) on: 
Page 18, line 28
Page 46, line 29
Page 51, line 8
Page 51, line 16
Page 52, line 14
Page 52, line 22
Page 60, line 2
Page 60, line 7
Page 60, line 11
Page 60, line 20
Page 61, line 2
Page 63, line 6
Page 64, line 3
The use of the term TEFLON™, page 31 line 8; page 48 line 19 and page 55 line 20; also MIGLYOL®, page 45 line 17 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade 
Page 44, lines 22 and 24, “um” should be “µm”.
Appropriate correction is required.


Claim Objections
Claim(s) 7 and 18-19 is/are objected to because of the following informalities:  
Claim 7, line 2, “encapsulated workflow reagent material” should be “encapsulated workflow reagent”. The instance of “encapsulated workflow reagent material” has not been positively claimed.  
Claim 18 and 19, line 1, “method for a method for”, should be “method for”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 4, 11-15 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 4, the recitation of “workflow reagents” in line 3 is unclear. There is insufficient antecedent basis for this limitation in the claim as only a singular “workflow reagent” has been recited in Claim 1.

Regarding Claim 11, the recitation of "the primary encapsulation shell" in lines 1-2 is unclear. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests rewording the claim to read “wherein the encapsulating material comprises a primary encapsulation shell that further encapsulates…”. 
	
Claim(s) 12-15 are rejected by virtue of dependency on Claim 11. 

Regarding Claim 18, the recitation of "the sample preparation material" in line 5 is unclear. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests rewriting this to state “the sample preparation device”. 

Claim(s) 19 are rejected by virtue of dependency on Claim 11. 


Claim Interpretation
 	The claims in this application have been evaluated under the broadest reasonable interpretation standard and, as a result of said evaluation, two main interpretations have been (Interpretation I) and as requiring an additional structure which contains the encapsulated workflow reagent (Interpretation II). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-10, 16 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Benita et al (US 2015/0037427, as cited on the IDS dated May 11, 2020) (Interpretation I).

Regarding Claim 1, Benita teaches an encapsulated workflow reagent (see Benita: “double nano-encapsulation for protecting and controlling the release of active agents, either hydrophobic or hydrophilic, from stable nanoparticles of opposite characteristics”, Abstract) 

	Regarding Claim 4, Benita teaches all the limitations as applied to Claim 1 and further teaches wherein the encapsulating material is one or more polymers capable of providing a controlled release of the workflow reagents (see Benita: “In the present invention, double nanoencapsulation is being used to protect and control the release of large hydrophobic or hydrophilic agents… two types of nanoparticles are herein described… using hydrophilic coating polymers… using hydrophobic coating polymers”, [0215]-[0218]).

	Regarding Claim 9, Benita teaches all the limitations as applied to Claim 1 and further teaches wherein the workflow reagent is an enzyme, a surfactant, a labeling reagent, a reactive compound, an internal standard, an external standard or a combination thereof (see Benita: “double nano-encapsulation for protecting and controlling the release of active agents, either hydrophobic or hydrophilic, from stable nanoparticles of opposite characteristics”, Abstract; “loading the siRNA into primary nanocarriers”, [0215]; “two types of nanoparticles are herein described… PLGA (Poly D,L-lactic-co-glycolic acid) NPs loaded in nanocapsules… HSA (Human serum albumin) NPs loaded in nanocapsules”, [0216]-[0218]; “2% FITC-labeled HAS”, [0257]). 



Regarding Claim 16, Benita teaches sample preparation device comprising an encapsulated workflow reagent according to Claim 1 (see Benita: “double nano-encapsulation for protecting and controlling the release of active agents, either hydrophobic or hydrophilic, from stable nanoparticles of opposite characteristics”, Abstract) comprising an encapsulating material and a workflow reagent encapsulated within the encapsulating material (see Benita: “double nano-encapsulation for protecting and controlling the release of active agents, either hydrophobic or hydrophilic agents, such as siRNA (or its different chemical derivatives such as cholesterol labeled siRNA), from stable nanoparticles of opposite characteristics (hydrophobic or hydrophilic). The protection of the active agent was achieved by loading the agent to be protected, into nanocarriers, which were subsequently encapsulated into sub-micron nanoparticles”, [0031]).
	
	Regarding Claim 18, Benita teaches a method for preparing a sample for analysis, comprising the steps of:
providing a sample preparation device comprising an encapsulated workflow reagent according to Claim 1 (see Claim 1; Benita: “2% FITC-labeled HAS”, [0257]”); 
introducing a sample to the sample preparation material (see Benita: “cells were incubated with the aliquots of FITC-labeled HSA NSs for 4 h or 22 h,”, [0257]); 
and allowing the sample to remain with the sample preparation material for sufficient time to release the encapsulated workflow reagent (see Benita: “cells were incubated with the aliquots of FITC-labeled HSA NSs for 4 h or 22 h,”, [0257]; the examiner notes that the experiment described by Benita mentions measuring uptake by cell to determine the extent of uptake, as such one of skill in the art would understand that it is inherent that any period of time for such an experiment should be enough to allow for interaction between the encapsulated workflow reagent and the sample).


Claim(s) 1, 4 and 9-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Holmes et al (US 2015/0323522) (Interpretation II).

Regarding Claim 1, Holmes teaches an encapsulated workflow reagent comprising an encapsulating material and a workflow reagent encapsulated within the encapsulating material (see Holmes: “reagent assay in accordance with the present disclosure has a porous alginate core containing a first reagent, a first polysaccharide layer coating the alginate core and having a second reagent, and at least one polysaccharide core comprising a hydration seal and coating the first polysaccharide layer”, Abstract; [0006]).

Regarding Claim 4, Holmes teaches all the limitations as applied to Claim 1 and further teaches wherein the encapsulating material is one or more polymers capable of providing a controlled release of the workflow reagents (see Holmes: “composition of a porous alginate and method of chemically modifying the porosity and conductivity of alginate that can in tandem with other degradable polysaccharides be used in the controlled release of reagents for chemical assays”, [0014]).

Regarding Claim 9, Holmes teaches all the limitations as applied to Claim 1 and further teaches wherein the workflow reagent is an enzyme, a surfactant, a labeling reagent, a reactive compound, an internal standard, an external standard or a combination thereof (see Holmes: “porous alginate can incorporate a reagent used for the determination of an analyte”, [0014]).

Regarding Claim 10, Holmes teaches all the limitations as applied to Claim 1 and further teaches wherein the workflow reagent is released over a period of time (see Holmes: “controlled release of reagents for chemical assays… release the reagents serially from the outer layer to subsequent interior and finally inner hydrogel core layers, based on the decreasing solubility of each polysaccharide”, [0014]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 2-3, 5-7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US 2015/0323522) (Interpretation II).

Regarding Claim 2, Holmes teaches all the limitations as applied to Claim 1. Holmes teaches the encapsulated reagent and the encapsulating material (see Claim 1). Holmes further teaches that the porous hydrogel alone can be used as a filtering device for columns and that said hydrogel can incorporate reagents for determination of analytes (see Holmes: [0014]; [0024]).
Holmes doesn’t explicitly teach “wherein the encapsulating material is attached to a surface of a scaffolding material”.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify a column with the encapsulated reagent as it is known in the art that columns, such as chromatograph columns, have stationary phases (equivalent to scaffolding material). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the invention of Holmes to be attached to the surface of a scaffolding material as suggested by Holmes itself, because Holmes teaches that the porous hydrogel alone can be used as a filtering device for columns  and that said hydrogel can incorporate reagents for determination of analytes (see Holmes: [0014]; [0024]).

Regarding Claim 3, Holmes teaches all the limitations as applied to Claim 1. Holmes teaches the encapsulated reagent and the encapsulating material (see Claim 1). Holmes further teaches that the porous hydrogel alone can be used as a filtering device for columns and that said hydrogel can incorporate reagents for determination of analytes (see Holmes: [0014]; [0024]).

However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify a column with the encapsulated reagent as it is known in the art that columns, such as chromatograph columns, have stationary phases (equivalent to chromatographic material). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the invention of Holmes to be attached to the surface of a scaffolding material as suggested by Holmes itself, because Holmes teaches that the porous hydrogel alone can be used as a filtering device for columns and that said hydrogel can incorporate reagents for determination of analytes (see Holmes: [0014]; [0024]).

	Regarding Claim 5, modified Holmes teaches all the limitations as applied to Claim 2 and further teaches wherein the scaffolding material is a solid, a porous solid, a non-porous solid, a macroporous solid, a mesoporous solid, a microporous solid, a nanoporous solid, a superficially porous solid, a perfusive solid, a controlled pore solid, an amorphous solid, a radially aligned porous solid, a non-radially aligned porous solid, a circular ordered porous solid, a crystalline solid, a sintered solid, a liquid, a hydrogel, an aerogel, a xerogel, a cryo-gel, a soft-gel, a gel-like material, a wall- anchored monolith, a wall-anchored polymeric high internal phase material, a particle, a monolith, a membrane, a poly-HIPE, a mesh, a fiber, a screen, an anodized filter, or a frit-like material (see Holmes: [0014]; [0024]; porous hydrogel).

Regarding Claim 6, modified Holmes teaches all the limitations as applied to Claim 3 and further teaches wherein the scaffolding material is a solid, a porous solid, a non-porous solid, a macroporous solid, a mesoporous solid, a microporous solid, a nanoporous solid, a 

	Regarding Claim 7, modified Holmes teaches all the limitations as applied to Claim 2 and further teaches wherein the encapsulated workflow reagent material has the formula [(B)-(Y)n)]o-EM (Formula I) EM represents the encapsulating material; B represents a scaffolding material; Y is a linker group between the encapsulating material and a surface of the scaffolding material; o is an integer greater than or equal to 0; and n is an integer greater than or equal to 1 (see modification of Claim 2; with o=0, Holmes teaches the encapsulated material (EM)).

	Regarding Claim 11, modified Holmes teaches all the limitations as applied to Claim 2 and further teaches wherein the primary encapsulation shell further encapsulates one or more additional encapsulation shells comprising one or more independent workflow reagents (see Holmes: “reagent assay in accordance with the present disclosure has a porous alginate core containing a first reagent, a first polysaccharide layer coating the alginate core and having a second reagent, and at least one polysaccharide core comprising a hydration seal and coating the first polysaccharide layer”, Abstract; [0006]).

Regarding Claim 15, modified Holmes teaches all the limitations as applied to Claim 11 and further teaches herein the one or more additional encapsulation shells are in the form of concentric encapsulation shells such that the workflow reagents are sequentially released (see Holmes: “reagent assay in accordance with the present disclosure has a porous alginate core .


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US 2015/0323522) and in view of Brousmiche et al (DE-112013002519-T5, as per the examiner-submitted machine translation, see attached document) (Interpretation II).

Regarding Claim 8, modified Holmes teaches all the limitations as applied to Claim 7.
Modified Holmes does not teach the linker structure as claimed. 
However, Brousmiche teaches the analogous art of groups useful for stationary phases for chromatographic materials (see Broushmiche: Page 5/117, Abstract). Broushmiche teaches the structure as claimed and the options for the variable groups, stating that the structure as a whole prevents interaction between the analyte and the chromatographic core while maintaining interaction between the analyte and the chromatographic material and offers the benefits of design selectivity (see Broushmiche: Page 6-8/117 of the translation; Page 43/117, [0015]-[0016] of the untranslated document).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the encapsulate material of modified Holmes to incorporate a linking group as taught by Brousmiche, because Brousmiche teaches that that the structure as a whole prevents interaction between the analyte and the chromatographic core while maintaining interaction between the analyte and the chromatographic material and offers the benefits of design selectivity (see Broushmiche: Page 6-8/117 of the translation; Page 43/117, [0015]-[0016] of the untranslated document).


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US 2015/0323522) and in view of Zhang et al (US 2015/0368407) (Interpretation II).

Regarding Claim 12, modified Holmes teaches all the limitations as applied to Claim 11. 
Modified Holmes does not teach “wherein the one or more additional encapsulation shells are in the form of microcapsules separately contained within the primary encapsulation shell”. 
	However, Zhang teaches the analogous art of nested capsules for reagent delivery (see Zhang: Abstract). Zhang teaches that reagent delivery systems can be prepared in microcapsule form, where the capsule can be made to have a multi-stage triggered release, pre-mixing before release, and dual-parameter release whereby several conditions must all be met before release occurs, including release of two cargoes held in first and second capsules, or to the mixing of the two cargoes within the capsule prior to release (see Zhang: [0082]; Fig 1; Fig 10). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the encapsulated reagent capsule of modified Holmes to be in the form of nested capsules, where one larger capsule contains smaller capsules, as described by Zhang, because Zhang teaches that this allows the capsule to be made to release two cargoes held in first and second capsules, or to the mixing of the two cargoes within the capsule prior to release (see Zhang: [0082]; Fig 1; Fig 10).

	Regarding Claim 13, modified Holmes teaches all the limitations as applied to Claim 12 and further teaches wherein the one or more additional workflow reagents are released at the same time (see modification of Claim 12: Zhang teaches that reagent delivery systems can be 

	Regarding Claim 14, modified Holmes teaches all the limitations as applied to Claim 12 and further teaches wherein the one or more additional workflow reagents are released at the same time (see modification of Claim 12: Zhang teaches that reagent delivery systems can be prepared in microcapsule form, where the capsule can be made to have a multi-stage triggered release, pre-mixing before release, and dual-parameter release whereby several conditions must all be met before release occurs; Zhang: [0082]; Fig 1; Fig 10). 


Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US 2015/0323522) and in view of Bakry et al (Silica particles encapsulated poly(styrene-divinylbenzene) monolithic stationary phases for µ-high performance liquid chromatography, Journal of Chromatography A 1132, 2006, pp.183-189, see attached document) (Interpretation II).

	Regarding Claim 16, Holmes teaches an encapsulated workflow reagent according to Claim 1 (see Claim 1).
	Holmes does not teach a sample preparation device for the encapsulated reagent. 
	However, Bakry teaches the analogous art of encapsulated particles for chromatography stationary phases (see Bakry: Abstract). Bakry further teaches that encapsulated matrixes can be used for chromatography column materials to obtain frit-less columns, where the use of encapsulated matrixes improves upon retaining frit-using columns by avoiding the high thermal  
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the encapsulated workflow reagent of Holmes to be part of a chromatography column as suggested by Bakry, because Bakry teaches that encapsulated matrixes can be used for chromatography column materials to obtain frit-less columns, where the use of encapsulated matrixes improves upon retaining frit-using columns by avoiding the high thermal  stress, phase deterioration, variable permeability and risk of making the column fragile usually associated with use of retaining frits (see Bakry: Page 184, left column, first paragraph).

 	Regarding Claim 17, modified Holmes teaches all the limitations as applied to Claim 16 and further teaches wherein the device is selected from the group consisting of chromatographic columns, thin layer plates, filtration membranes, sample cleanup devices and microtiter plates; packings for HPLC columns; solid phase extraction (SPE); ion-exchange chromatography; magnetic bead applications; affinity chromatographic and SPE sorbents; sequestering reagents; solid supports for combinatorial chemistry; solid supports for oligosaccharide, polypeptides, and/or oligonucleotide synthesis; solid supported biological assays; capillary biological assay devices for mass spectrometry, templates for controlled large pore polymer films; capillary chromatography; electrokinetic pump packing materials; packing materials for microfluidic devices; polymer additives; catalysis supports; and packings materials for microchip separation devices (see modification of Claim 16, chromatography columns). 

Regarding Claim 18, Holmes teaches an encapsulated workflow reagent according to Claim 1 (see Claim 1). Holmes further teaches a method for preparing a sample for analysis, comprising the steps of:
introducing a sample to the sample preparation material (see Holmes: “controlled release of reagents for chemical assays… porous alginate can incorporate a reagent used for the determination of an analyte… reagent releases on exposure to the reacting solution… enables implantation of toxic or catalytic materials in the hydrogel, minimizing exposure of technical personnel while permitting recycling and recovery of the catalytic material at an appropriate facility…”, [0014]) 
and allowing the sample to remain with the sample preparation material for sufficient time to release the encapsulated workflow reagent (see Holmes: “controlled release of reagents for chemical assays… reagent releases on exposure to the reacting solution… If the analyte is sensitive to dilution, the selected polysaccharide(s) can be solubilized with the specific affiliated lyase”, [0014]).
Holmes does not teach a sample preparation device for the encapsulated reagent. 
	However, Bakry teaches the analogous art of encapsulated particles for chromatography stationary phases (see Bakry: Abstract). Bakry further teaches that encapsulated matrixes can be used for chromatography column materials to obtain frit-less columns, where the use of encapsulated matrixes improves upon retaining frit-using columns by avoiding the high thermal  stress, phase deterioration, variable permeability and risk of making the column fragile usually associated with use of retaining frits (see Bakry: Page 184, left column, first paragraph).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the encapsulated workflow reagent of Holmes to be part of a chromatography column as suggested by Bakry, because Bakry teaches that encapsulated matrixes can be used for chromatography column materials to obtain frit-less columns, where the use of encapsulated matrixes improves upon retaining frit-using columns by avoiding the high thermal  stress, phase 

	Regarding Claim 19, modified Holmes teaches all the limitations as applied to Claim 18 and further teaches further comprising adding a pore forming agent to induce release of the encapsulated workflow reagent see Holmes: “controlled release of reagents for chemical assays… reagent releases on exposure to the reacting solution… If the analyte is sensitive to dilution, the selected polysaccharide(s) can be solubilized with the specific affiliated lyase”, [0014]; the examiner notes that Holmes describes that a reagent is needed to solubilize the shell of the encapsulated material, where such reagent would be expected to form pores as it dissolves the shell). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/J.C.L./Examiner, Art Unit 1797                                                               
/CHRISTINE T MUI/Primary Examiner, Art Unit 1797